PAULINE NEWMAN, Circuit Judge.
Donald F. Mackay appeals the April 5, 2001 Order (No. 00-880) of the United States Court of Appeals for Veterans Claims, vacating the April 14, 2000 decision of the Board of Veterans Appeals and remanding to the Board. Because this appeal is premature, we dismiss the appeal and reinstate the remand order.
Discussion
Mr. Mackay was on active duty with the United States Army from August 1972 to February 1974. Subsequent to that service, he was granted a 20% service connection disability rating for lumbrosacral strain. In November 1976, Mr. Mackay underwent a laminectomy and spinal fusion for herniated disks at L4-L5. The rating was increased to 40% in 1990. On April 14, 2000, Mr. Mackay’s petition for an increased rating based on residuals of *959the laminectomy and spinal fusion and an increase in the evaluation for his lumbrosacral strain was denied by the Board of Veterans Appeals.
On appeal, the Court of Appeals for Veterans Claims vacated the Board’s decision. The court ruled that because the Board’s decision was rendered before enactment of the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), a remand was required to review the claims with application of that law. See Holliday v. Principi, 15 Vet.App. 21 (2001).
Mr. Mackay’s appeal of that order is premature. He does not assert any error with the ruling, but argues the merits of the underlying cause of action. Further review by the Board is the proper forum, pursuant to the remand by the Court of Appeals for Veterans Claims. Accordingly, we dismiss the appeal and remand for appropriate proceedings.
No costs.